Citation Nr: 0112581	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  96-19 358	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a 
thoracic spine injury.

3.  Entitlement to service connection for residuals of a 
lumbar spine injury.

4.  Entitlement to service connection for arthritis of the 
right hip.

5.  Entitlement to service connection for arthritis of the 
left hip.

6.  Entitlement to an increased (compensable) evaluation for 
postoperative residuals, right carpal tunnel syndrome 
(major).

7.  Entitlement to an increased (compensable) evaluation for 
a right foot disorder.

8.  Entitlement to an increased (compensable) evaluation for 
a left foot disorder.

9.  Entitlement to an increased (compensable) evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1993.  He is represented in this matter by the 
North Carolina Division of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Denver, Colorado Regional Office (RO).  Jurisdiction over the 
veteran's claims folder has been transferred to the Winston-
Salem, North Carolina, Regional Office.  

By a rating action in November 1993, the RO granted service 
connection for residuals of a cervical spine injury and 
assigned a 10 percent disability rating; service connection 
was also granted for bilateral carpal tunnel syndrome, right 
foot cyst and ingrown toenail, and residuals of a left knee 
injury, each evaluated as noncompensably disabling.  The 
November 1993 rating action also denied service connection 
for arthritis of the hips, residuals of a right knee injury, 
residuals of a thoracic spine injury, and residuals of a 
lumbar spine injury.  A notice of disagreement (NOD) with the 
above rating action was received in December 1993.  

In a rating action dated August 10, 1994, the RO granted 
service connection for migraine headaches and onychomycosis 
of the left toe with excision of the nail, each evaluated as 
noncompensably disabling.  A statement of the case (SOC), 
addressing the issues arising from the November 1993 rating 
action, was issued in August 1994, and a substantive appeal 
(VA Form 9) in response to that SOC was received in October 
1994.  An NOD with the ratings assigned for the left foot 
disorder and migraine headaches was received in October 1994.  
The veteran and his spouse appeared and offered testimony 
regarding all the issues at a hearing before a hearing 
officer at the RO in January 1995.  A transcript of that 
hearing is of record.  

A hearing officer's decision was entered in September 1995, 
which increased the ratings for the left knee disorder and 
left carpal tunnel syndrome each from 0 percent to 10 
percent, respectively; however, the hearing officer confirmed 
the ratings assigned for the other service-connected 
disorders and confirmed the denial of service connection.  

A supplemental statement of the case (SSOC), regarding all 
issues except the left toe and migraine headaches, was issued 
in September 1995.  An SOC concerning the left toe and 
migraine headaches was issued in September 1995, and a 
substantive appeal in response thereto was received in 
October 1995.  

In a written statement in support of claim (VA Form 21-4138), 
received in October 1995, the veteran indicated that he 
accepted the hearing officer's decision regarding the left 
knee disorder and left carpal tunnel syndrome; he also 
expressed the desire to withdraw the issue of an increased 
rating for a cervical spine disorder.  That statement is 
accepted as a written statement withdrawing the appeal with 
respect to the cited issues as is required by regulation.  38 
C.F.R. § 20.204(b) (1999).  Therefore, those issues are no 
longer before the Board.  

An SSOC was issued in November 1999.  The appeal was received 
at the Board in July 2000.  

By rating action in April 1996, the RO denied service 
connection for sleep apnea.  The veteran was notified of that 
determination, and of his appellate rights, in a letter dated 
later in May 1996.  Subsequently, in a rating action dated in 
June 2000, the RO denied service connection for atopic 
dermatitis with neurodermatitis.  The veteran was notified of 
that determination, and of his appellate rights, in a letter 
dated later in July 2000.  No notice of disagreement with 
those decisions has been submitted; therefore, those issues 
are not in proper appellate status and will not be addressed 
by the Board.  38 U.S.C.A. § 7105 (West 1991).  

For reasons that will be set forth below, the issues of 
entitlement to service connection for residuals of a right 
knee injury, a thoracic spine injury, and a lumbar spine 
injury; as well as entitlement to compensable evaluations for 
right carpal tunnel syndrome, a left foot disorder, and 
migraine headaches will be addressed in the remand section 
following the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for service connection 
for arthritis of the hips and for a compensable evaluation 
for a right foot disorder has been obtained by the RO.  

2.  There is an inservice diagnosis of degenerative joint 
disease of both hips, and there is competent medical evidence 
of current osteoarthritic changes in both hips.  The 
veteran's current bilateral hip disorder cannot be 
disassociated from his inservice complaints and diagnosis of 
degenerative joint disease of both hips.  

3.  The veteran's postoperative residuals of removal of 
ganglion cyst from the right foot and ingrown toenail from 
the right great toe are currently manifested by occasional 
pain in the right foot without evidence of functional 
limitation that is productive of slight disability.  



CONCLUSIONS OF LAW

1.  Arthritis of the hips was incurred in active service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).  

2.  The criteria for the assignment of a compensable 
evaluation for postoperative residuals, ganglion cyst of 
right foot and residuals of ingrown toenail, removed, right 
great toe, onychomycosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a. Diagnostic Code 5284 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

Service medical records dated from March 1987 to January 
1993, reflect that a MRI of the back conducted in March 1987, 
showed no significant abnormality in the lower thoracic and 
lumbar region; however, note was made of Schmorl's node or 
perhaps a small focal endplate compression of the superior 
and inferior portion of T11.  An X-ray study performed in 
March 1990 revealed mild bilateral degenerative changes in 
both hips, but normal sacroiliac joints.  

The veteran was afforded a VA compensation examination in May 
1993, at which time he reported injuring his thoracic spine 
in an automobile accident in February 1987; he indicated that 
he had a constant burning discomfort between his shoulder 
blades over the spine.  The veteran also indicated that the 
pain and discomfort in his thoracic spine radiate up towards 
his neck; as a result, he stated that he was no longer able 
to be active in sports.  The veteran reported twisting his 
knees during an alarm drill in February 1991; the right knee 
was not evaluated at that time.  The veteran indicated that 
the right knee felt as if he had been struck with a hatchet; 
he noted that the knee had a tendency to swell, and the knees 
occasionally woke him up twice a night.  The veteran reported 
onset of discomfort in the hips in 1989; he noted that x-rays 
of the hips revealed degenerative joint disease, and he was 
placed on Indocin.  The veteran indicated that the pain in 
his hips was aggravated by sitting for prolonged periods or 
sitting on hard surfaces.  He stated that he no longer played 
sports.  The veteran also reported that he had a ganglion 
cyst on the dorsum of his right foot that was drained and 
then recurred; he noted that the cyst did not bother him 
unless he wore laced shoes that were too tight.  It was also 
reported that the right great toenail was removed in May 1992 
secondary to onychomychosis; the nail bed remained tender if 
he moved his foot certain shoes within his shoes.  

On examination, it was observed that the veteran moved very 
stiffly and slowly into the examining room.  His neck 
revealed a full range of motion although he grimaced and 
moved very slowly through all the ranges; he was able to flex 
his neck forward from 0 to 65 degrees, extend his back 
backwards from 0 to 50 degrees, laterally rotate his neck 
from 0 to 55 degrees, and laterally flex his neck from 0 to 
40 degrees.  The examiner noted that the upper extremities 
sensory examination was inconsistent to both pinprick and 
light touch.  His strength examination was within normal 
limits, and reflexes were 1+ and symmetrical.  His 
extremities were without clubbing, cyanosis or edema.  His 
pulses, including the carotids, brachials, radials, femorals, 
dorsalis pedis and posterior tibials were 2+ and symmetrical.  
The thoracic spine was nontender to palpation over the 
spinous processes over the cervical or thoracic area.  
Examination of the right knee revealed a small subpatellar 
effusion, but no evidence of erythema, edema or induration; 
range of motion was from 0 to 140 degrees, with multiple 
exclamations of discomfort and facial grimacing.  Drawer, 
Lachman and McMurray signs were all negative.  He had stable 
medial and lateral collateral ligaments, and he had 
crepitance when compressing his patella but no discernable 
difference in the amount of pain recorded.  

Examination of the hips revealed a full range of motion, but 
he complained loudly throughout the examination.  There was 
no evidence for a ganglion over the dorsal surface of the 
extremity; he was noted to be missing his right great 
toenail.  Radiographic study of the right knee, thoracic 
spine, lumbar spine, and both hips were normal.  

The pertinent diagnoses were history of a strain injury of 
the thoracic spine in February 1987, with a history of 
possible disk abnormalities by MRI and currently with 
residual and sequelae of discomfort; discomfort in the right 
knee, and a mild subpatellar effusion and radiographic 
evidence of normal anatomy; history of degenerative joint 
disease on radiographic examination with current complaints 
of discomfort and radiographic evidence of normal anatomy; 
history of ganglion cyst on the dorsum of his right foot and 
status post removal of the right great toenail secondary to 
onychomycosis and with residuals and sequelae of discomfort; 
and status post median nerve release procedure by history on 
the right with residuals and sequelae of atypical scars and 
discomfort.  

Received in December 1993 was a VA progress note indicating 
that the veteran was seen for complaints of painful left big 
toe, which was reported to be mycotic; he underwent removal 
of the left big toenail.  Subsequently received in March 1994 
were VA treatment reports dated from November 1993 to March 
1994, reflecting treatment for several disabilities.  During 
a clinical visit in March 1994, it was noted that he had 
severe reflector anterior knee pain and probable reflex 
sympathetic dystrophy.  

VA treatment records dated from April 1994 to August 1994 
reflect that the veteran received clinical evaluation and 
treatment for several disabilities.  These records indicate 
that the veteran was seen in an emergency room in April 1994 
because of recurrent mid back pain which he claimed to be the 
result of an injury years ago.  Examination of the back 
revealed pain over the mid scapular region.  The probable 
diagnosis was recurrent mid back pain.  The veteran was seen 
for follow up evaluation at an orthopedic clinic in July 
1994, at which time it was noted that he was status post 
motor vehicle accident with history of neck, thoracic and low 
back pain.  The veteran indicated that he was told he had a 
cervical disc, and he was on multiple medications for chronic 
pain syndrome.  On examination, he had multiple tender areas 
over neck and back on examination.  The assessment was 
chronic pain syndrome-multiple trigger points.  In August 
1994, the veteran was seen for recurrence of ingrown toenail 
in the right foot; it was noted that he had a history of 
ganglion in the right foot.  The assessment was ganglion 
ingrown.  

Received in December 1994 were private treatment reports 
dated from April 1994 to October 1994, which show that the 
veteran continued to receive clinical attention and treatment 
for several disabilities.  On April 13, 1994, the veteran 
reported that he started having pain in his hip in 1989 and 
he started having pain in his knees in 1991; he noted that 
standing for long periods of time and bending aggravated the 
pain.  During a clinical visit on April 14, 1994, the veteran 
indicated that he had a motor vehicle accident with some 
damage to his back; he stated that he also heard a pop in his 
right knee and he developed pain in the knees ever since.  A 
treatment report dated in July 1994 reflected a diagnosis of 
low back sprain.  During a clinical visit in October 1994, it 
was noted that the veteran had a new problem with his right 
knee that he stated was getting to be like the left knee.  
Examination revealed tenderness in the medial joint line; 
apley grind test was positive, but distraction was negative 
and McMurray's test was also negative.  The examiner stated 
that he felt that the assessment was tendinitis.  

At his personal hearing in January 1995, the veteran 
testified that his lumbar and thoracic spine disorders were 
the result of injuries sustained during a car accident in 
service in February 1987.  The veteran indicated that ever 
since his accident, he had had a lot of pain in his entire 
back; he also reported that he experienced constant pain in 
the center of the back and left lower lumbar spine down to 
the thoracic area.  The veteran reported problems with muscle 
spasms in the back and restricted motion; he noted that he 
currently had morning stiffness, and there were days when he 
was unable to bend over.  The veteran reported that x-ray 
study in March 1990 revealed mild bilateral degenerative 
changes in both hips.  The veteran also reported that he had 
surgery on the right hand for carpal tunnel syndrome and he 
had good relief as a result; however, he indicated that he 
had occasional numbness on prolonged use of the right hand.  
The veteran testified that he was currently having pain in 
the right knee as a result of overuse.  He maintained that 
the problems with his right knee developed as a result of his 
left knee.  The veteran further maintained that he still had 
problems with fungus in the toe of the right foot; he 
indicated that he had a ganglion cyst on the side of the 
right foot.  

Received in January 1995 were duplicate treatment records 
from the U.S. Air Force dated from April 1994 to August 1994 
reflecting treatment for recurrent back pain and ganglion 
cyst on the right foot; the findings from these reports were 
previously reported above.  Received in February 1995 were 
duplicate treatment reports dated from September 1994 to 
October 1994 which show treatment for a right knee disorder; 
the pertinent diagnosis was tendinitis.  

Received in July 1995 were medical records from the 
Fitzsimons Army Medical Center dated from January 1995 to 
March 1995, reflecting findings from a Persian Gulf illness 
evaluation.  The records indicate that the veteran complained 
of knee and hip pain; he reported a history of motor vehicle 
accident in 1987, following which he developed back pain, 
ruptured disk in the cervical spine, and headaches.  The 
veteran indicated that he began experiencing knee pain from a 
scud alert; at that time, he felt a pop in his knee, 
accompanied by bilateral knee pain, swelling and stiffness.  
It was noted that the veteran had been diagnosed with reflex 
sympathetic dystrophy (RSD); and bilateral carpal tunnel 
syndrome.  

The veteran complained of patella pain and lumbar spine pain 
with knee and back stiffness.  On examination, the back was 
tender to palpation over the cervical spine and lumbar spine.  
The wrists and hands had normal strength and range of motion.  
The hips were slight tender with flexion and rotation, 
bilaterally.  The knee had no swelling or warmth; there was 
crepitus, left greater than right.  The ankles and feet were 
normal.  Neurologically, both knees had reflexes of 1+ with 
pain.  The assessment was knee pain, with mechanical symptoms 
of locking, questionable reflex sympathetic dystrophy by 
history and questionable patellofemoral syndrome; hip pain 
with questionable degenerative joint disease; and low back 
pain with history of mechanical low back pain, and 
degenerative joint disease.  

VA treatment reports dated from September 1995 to January 
1996 reflect clinical evaluation for disabilities not 
currently at issue.  

The veteran was afforded a VA compensation examination in 
July 1997, at which time it was noted that he had low back, 
thoracic spine and cervical spine pain dating back to a motor 
vehicle accident where he was hit from behind in 1986 and 
then on one other occasion.  It was further noted that he was 
in a motor vehicle accident that hurt his neck and low back, 
and he had been diagnosed as having thoracic and lumbar pain 
that have continued to bother him over the years.  

The pain was aggravated by stooping, bending, lifting, and 
prolonged sitting; he was not on any medication at the 
present time.  It was also reported that the veteran had 
right carpal tunnel syndrome that came on about 1986; he was 
dropping things.  It was noted that he had surgery, which 
helped a lot.  He also had a ganglion cyst of the right foot.  
It was further reported that the veteran had painful hips; 
his right knee was operated on twice secondary to knee injury 
and pain in service.  It was noted that the veteran still had 
pain in the right knee and he avoided running; he also had 
pain in most all of his joints with changes in the weather, 
particularly when it rained.  

On examination of the back, there was no atrophy or spasm in 
the paraspinal muscles; he had a full range of motion of the 
dorsolumbar spine in all planes.  It was observed that all of 
the movements were accompanied by pain.  There was no 
instability in the right knee, but some crepitus was noted.  
He had a 2cm elliptical mass on the lateral right mid foot, 
typical of ganglion cyst.  He had a full range of motion of 
the toes on the right foot and the right ankle, full range of 
motion of the right knee, full range of motion of the hips 
and wrists, bilaterally.  There was no discernable scar 
associated with his carpal tunnel syndrome.  No 
incoordination, weakness or easy fatigability was detected 
during any of the range of motion examinations.  X-ray study 
revealed mild osteoarthritic changes in both hips; mild 
degenerative changes at T12-L1; mild disc space narrowing at 
the T12-L1 with tiny anterior marginal osteophytes; negative 
right knee.  The pertinent diagnoses were thoracic pain, 
degenerative joint disease; injury to lumbar spine with 
degenerative joint disease; ganglion right foot; carpal 
tunnel syndrome, PO right hand; painful hips, and right knee 
injury PO x2.  

Medical evidence of record dated from July to September 1997 
reflects that the veteran was seen in July 1997 for 
complaints of tenderness and swelling of the right foot.  The 
veteran was seen in surgery clinic on August 7, 1997 with 
complaints of pain of the right foot associated with a mass.  
On examination, it was noted that the veteran had a 
subcutaneous mass of lateral aspect of the right foot; the 
mass was reported to be cystic in consistency.  The 
impression was ganglion cyst.  The veteran subsequently 
underwent excision of the cyst on August 15, 1997.  On 
September 2, 1997, the veteran was seen for a follow up 
evaluation in the surgical clinic, status post excision of 
the ganglion cyst; it was noted that the incision was clean 
and intact and the suture was removed.  

The veteran was afforded a VA compensation examination in 
November 1998, at which time he complained of occasional pain 
in the right foot associated with a ganglion cyst that comes 
and goes.  The veteran indicated that after the ganglion cyst 
was removed in 1997, he was better for two or three months, 
but it came back shortly after he was hit in the foot by a 
bowling ball; he stated that he was not having a whole lot of 
trouble with it at present.  He was not using any crutches, 
braces, canes, corrective shoes, or inserts.  It was noted 
that the veteran works as a computer operator and had missed 
no work because of his service conditions.  No deformities 
were noted on examination.  There was a full range of motion 
of the toes and the ankles on the right.  No significant pain 
was noted.  No pain, fatigue, weakness, or lack of endurance 
was elicited.  No painful motion, edema, instability, 
weakness, or tenderness was noted.  Gait and function were 
normal.  No calluses, unusual breakdown or unusual shoe wear 
was noted; weightbearing was good.  He had a small mass in 
the right mid foot, in the center of a 2-inch well-healed 
surgical scar.  Posture was good in all planes.  No 
hammertoe, high arch, clawfoot, hallux valgus, flatfoot, or 
other deformity was noted.  The diagnosis was ganglion, 
postoperative, with recurrence, right foot.  

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As to the issues decided in this decision, the veteran's 
application appears to be complete.  He has been informed of 
the evidence necessary to substantiate his claims vie the SOC 
and SSOC.  He received additional information from the 
hearing officer at his hearing.  He has been afforded a VA 
examination that contains sufficient information on which to 
decide critical questions raised by his claims.

II.  Legal analysis-Service connection.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
32 (Fed.Cir. 1997).  Service connection may also be granted 
for any disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease, was incurred in service.  38 C.F.R. 
§ 3.303(d).  If arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Rose v. West, 11 Vet. App. 169 (1998); 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  


Arthritis of the hips.

The veteran was seen on several occasions during service for 
complaints of hip pain following the above-mentioned motor 
vehicle accident.  An X-ray examination revealed degenerative 
joint disease of both hips in February 1990, and he was 
placed on profile.  Although when he examined in May 1993, 
there was reportedly no abnormality, it is significant note 
that he continued to report pain in both hips.  Similarly, 
during the Persian Gulf examination in January 1995, the 
veteran reported a history of hip pain since 1989 following 
the automobile accident in 1987; the assessment was hip pain, 
questionable degenerative joint disease.  Following the most 
recent VA examination, conducted in July 1997, the diagnosis 
was hip pain, with mild osteoarthritis of both hips, again 
confirmed by X-ray examination.  

Osteoarthritis is a chronic disease.  38 C.F.R. §§ 3.307, 
3.309.  Where a chronic disease is sufficiently identified in 
service, a subsequent finding of the same disease, no matter 
how remote from service, will be considered service 
connected.
Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the veteran's assertions, including his hearing 
testimony, and the medical evidence are quite persuasive.  
Under the circumstances of this case, resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that the weight of the evidence supports the claim for 
service connection for arthritis of the hips.  38 U.S.C.A. 
§§ 1131, 5107.  


III.  Increased rating for right foot disorder.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet App 119, 126 (1999).

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  When there is a question as to 
which two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

The RO assigned a noncompensable disability evaluation for 
the residuals of a fracture of the right foot, rated by 
analogy under Diagnostic Code 5284, foot injuries.  Under 
this diagnostic code, a 10 percent evaluation is warranted 
for a moderate foot injury, a 20 percent evaluation is 
assigned for moderately severe foot injury, and a 30 percent 
evaluation is assigned for severe foot injury.  See 38 C.F.R. 
§§ 4.20, 4.71, Diagnostic Code 5284 (2000).  

The veteran's ganglion cyst could also be evaluated under 38 
C.F.R. 4.119, Diagnostic Code 7819 (2000), which provides 
that benign new growths of the skin will be evaluated as 
scars.  Scars that are superficial, tender, painful or 
manifested by repeated ulceration will be evaluated as 10 
percent disabling.  38 C.F.R. § 4.119, Diagnostic Codes 7803, 
7804.

Regardless of how the right foot ganglion cyst or ingrown 
toenail is evaluated, the record shows no objective evidence 
of disability on the VA examinations.  The veteran underwent 
removal of a ganglion cyst on the right foot in August 1997; 
however, on the occasion of a VA examination in November 
1998, no deformities were noted.  The right foot had a full 
range of motion; no calluses or other deformity was noted.  
The examiner also indicated that no pain was elicited.  The 
veteran reported a history of occasional pain, but none 
apparently at the time of the examination.  On examination 
and treatment records throughout the post-service period 
there has been no objective evidence of pain, or other 
symptomatology that would warrant a compensable evaluation.

In the absence of evidence of residual disability related to 
the service-connected ganglion cyst and plantar wart removal, 
the Board cannot conclude that a compensable evaluation is 
warranted.  Overall, the Board concludes that the 
symptomatology more nearly approximates the criteria for a 
slight foot disability when consideration is given to the 
extent of the orthopedic symptoms.  Consequently, a 
compensable disability evaluation is not warranted under 
Diagnostic Code 5284. 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

The Board has examined all other diagnostic codes pertinent 
to disabilities of the foot.  Acquired flatfeet, bilateral 
weak foot, acquired clawfoot, metatarsalgia, hallux valgus, 
hammertoe, and malunion or nonunion of the tarsal or 
metatarsal bones have not been demonstrated.  Consequently, a 
compensable rating is not warranted under Diagnostic Codes 
5276 to 5283.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating to the residuals of the 
right foot fracture.  Furthermore, the Board recognizes that 
there are situations in which the application of 38 C.F.R. 
§§ 4.40 or 4.45 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, as noted above, the 
medical evidence does not demonstrate that the veteran is 
experiencing functional loss from the postoperative residuals 
of removal of ganglion cyst and ingrown toenail from the 
right great toe.  He has demonstrated a full range of motion 
without reported limitation of motion due to pain or 
otherwise.  Thus, the Board finds that 38 C.F.R. §§ 4.40 or 
4.45 do not provide a basis for a higher rating.  


ORDER

Service connection for arthritis of the hips is granted.  

Entitlement to a compensable evaluation for postoperative 
residuals of removal of ganglion cyst, right foot and ingrown 
toenail from the right great toe is denied.  


REMAND

Because of the duty to assist and notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), additional development is 
required with regard to the remaining issues.  
A.  Service connection.

The necessary development in this case includes the need for 
an appropriate examination to determine the nature and 
etiology of any chronic right knee, thoracic spine, and 
lumbar spine disorders, to include arthritis of those joints.  

In this regard, the Board notes that the service medical 
records indicate that the veteran was involved in a motor 
vehicle accident in February 1987.  The service medical 
records also indicate that the veteran received treatment on 
several occasions for complaints of back pain, and he was 
diagnosed with thoracic strain and low back pain, secondary 
to motor vehicle accident.  The service medical records also 
reflect that the veteran received treatment for complaints of 
bilateral knee pain, and he was diagnosed with bilateral 
patellofemoral pain syndrome.  However, a VA examination 
conducted in May 1993, prior to veteran's retirement from 
military service, reported findings of a normal thoracic 
spine, normal lumbar spine, and normal right knee.  
Nonetheless, subsequent treatment records show that the 
veteran continued to receive clinical attention and treatment 
for complaints of right knee pain and recurrent back pain.  
Significantly, during a clinical visit in April 1994, the 
veteran was diagnosed with chronic recurrent back pain; in 
October 1994, a private physician stated that he felt that 
the veteran suffered from tendinitis of the right knee.  On 
the occasion of the July 1997 VA examination, the reviewing 
physician appeared to have suggested that the veteran's low 
back, thoracic and right knee problems resulted from the 
automobile accident; however, the record does not reflect a 
definitive opinion as to the relationship, if any, between 
the veteran's low back, thoracic spine, and right knee 
disorders and his period of active duty, including whether it 
is at least as likely as not that any current chronic back 
disorder or right knee disorder had its onset in service, is 
proximately due to or the result of a trauma sustained in 
service.  

B.  Compensable evaluation for right carpal tunnel syndrome.

The veteran's bilateral carpal tunnel syndrome is evaluated 
under Diagnostic Code 8515 for paralysis of the median nerve.  
38 C.F.R. § 4.124a.  That diagnostic code provides that 
paralysis of the median nerve is to be evaluated based on the 
following findings: the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, atrophy 
of the muscles of the thenar eminence, the thumb in the plane 
of the hand (ape hand), incomplete and defective pronation, 
absence of flexion of the index finger and feeble flexion of 
the middle finger, inability to make a fist, index and middle 
fingers remain extended, inability to flex the distal phalanx 
of the thumb, defective opposition and abduction of the thumb 
at right angles to the palm, flexion of the wrist weakened, 
and pain with trophic disturbances.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  

The veteran was provided a VA medical examination in July 
1997.  The examination report does not fully document all of 
the clinical findings necessary to evaluate carpal tunnel 
syndrome.  Because the previous examination was not adequate 
for rating purposes, an additional examination is warranted.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (if the 
examination report does not contain sufficient detail, the 
report of the examination is inadequate for rating purposes).  

The Board further notes that terms such as "mild," "moderate" 
and "severe" employed in the schedular criteria are not 
defined in VA regulations.  In arriving at an equitable and 
just decision, the Board must interpret reports of medical 
evaluation in light of the whole recorded history.  38 C.F.R. 
§ 4.6 (1999).  The Board notes that the use of terminology 
such as "mild," "moderate" and "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 
4.6 (1999).  However, based upon the particular facts of this 
case, the Board is of the opinion that the veteran should be 
afforded current VA neurological examination in order to 
obtain opinion as to the level of severity of the veteran's 
right carpal syndrome.  

C.  Compensable evaluations for headaches and left foot 
disorder.

A review of the claims file reveals that the veteran has not 
had a VA compensation examination with respect to his 
service-connected migraine and onychomycosis of the left 
great toe with excision of the toenail.  Consequently, the 
Board finds that the duty to assist in this case includes 
providing thorough and contemporaneous compensation 
examinations in regard to these disabilities so that a 
decision on this claim will be a fully informed one.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

In addition, according to Fenderson v. West, 12 Vet. App. 
119, 126 (1999), "at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as 'staged' ratings."  In 
light of that decision, the RO must also consider whether 
"staged ratings" are warranted for the right carpal tunnel 
syndrome, migraine headaches and left foot disorder.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under the provisions 
of 38 U.S.C.A. § 5107(a), the case is hereby REMANDED to the 
RO for the following action: 

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for a right knee 
disorder, a thoracic spine disorder, a 
lumbar spine disorder, right carpal 
tunnel syndrome, migraine headaches, and 
for onychomycosis of the left great 
toenail since his VA examination in July 
1997.  Where necessary, the veteran 
should be requested to sign and submit 
the appropriate forms giving his consent 
for the release to VA of all records of 
any such treatment listed by the veteran.  
All records obtained must be associated 
with the claims folder.  

The RO should advise the veteran of any 
evidence it is unable to obtain.

2.  Then, the RO should schedule the 
veteran for a comprehensive examination 
in order to determine the nature and 
likely etiology of any current right knee 
disorder, thoracic spine disorder, and 
lumbar spine disorder.  Any indicated 
tests, including x-ray studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested examination. Based 
on a review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current right knee disorder is related to 
the veteran's complaints and knee 
pathology manifested in service.  The 
examiner is requested to review the 
claims file, including service medical 
records and post-service private and VA 
medical reports, and provide an opinion 
as to whether it is at least as likely as 
not that any current thoracic and/or low 
back disability(ies) is/are etiologically 
related to symptoms and findings noted in 
the service medical records, or the 
injuries sustained as a result of the 
February 1987 motor vehicle accident in 
service.  A complete rationale for any 
opinion expressed must be provided.  

3.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and severity of his 
right carpal tunnel syndrome.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as nerve conduction studies, that 
are deemed necessary for an accurate 
assessment.  All manifestations of the 
right carpal tunnel syndrome should be 
identified, to include the extent of 
impaired function and functional loss due 
to pain, weakened movement, excess 
fatigability, or incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the examiner is requested 
to express opinion as to whether the 
right carpal tunnel syndrome is 
manifested by mild, moderate, or severe 
incomplete paralysis of the median nerve.  
The reasoning which forms the basis of 
the opinion should be set forth.  

4.  Thereafter, the veteran should be 
afforded a VA examination by a board-
certified neurologist, if available, to 
determine the current severity of his 
service-connected migraine headaches.  
All indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The claims folder must be made 
available to the examiner for review 
prior to examination.  The examiner is 
requested to comment upon the frequency 
of prostrating attacks of migraine 
headaches.  The examiner is requested to 
comment on the impact of the migraine 
headaches on the veteran's ability to 
obtain or follow a substantially gainful 
occupation.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

5.  The RO should schedule the veteran 
for VA orthopedic examination for the 
purpose of determining the scope and 
current severity of his service-connected 
left foot disorder.  The claims folder, 
including a complete copy of the prior VA 
examinations and a copy of this REMAND, 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examination reports should set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  All 
residuals of the veteran's service-
connected left foot disorder must be 
specifically identified.  The examiner 
should conduct an evaluation which takes 
into account all functional impairments 
including pain on use, weakness, 
fatigability, abnormal movements, etc.  
Each such problem should be expressed in 
terms of the degree of additional range-
of-motion loss beyond that which is 
clinically demonstrated or otherwise 
characterized as equating with 
"moderate," "moderately severe," or 
"severe" foot injury.  See DeLuca, 
supra; 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

6.  The veteran is hereby advised that it 
is his obligation to cooperate with the 
RO in development of evidence, and that 
adverse consequences may result from 
failure to report for a VA examination 
without good cause, as set forth in 38 
C.F.R. § 3.655 (1999).  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development has been 
conducted and completed in full. If any 
development is incomplete, including if 
all requested medical records have not 
been obtained, appropriate corrective 
action should be implemented.  See Bruce 
v. West 11 Vet. App. 405, 410 (1998); 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

8.  The RO should readjudicate the 
veteran's claims for service connection 
for residuals of a right knee injury, 
thoracic spine injury and lumbar spine 
injury, as well as his claims for 
compensable evaluations for right carpal 
tunnel syndrome, migraine and left foot 
disorder.  

9.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of the applicable law 
and regulations germane to an appeal of 
the initial assignment of a rating by an 
original rating decision and "staged" 
ratings, with appropriate citations, and 
a discussion of how such law and 
regulations affect the disposition of the 
case.  The veteran and representative 
should then be afforded a reasonable 
period of time in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



